Citation Nr: 1126018	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to March 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

A hearing before the undersigned Veterans Law Judge was held at the RO in February 2009 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The service-connected disabilities are of such nature and severity as to prevent the Veteran from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Throughout the appellate period, service connection is in effect for reflex sympathetic dystrophy (RSD) of the right hand and a psychiatric disorder, for a combined rating of 70 percent.  As the Veteran meets the threshold percentage requirements for TDIU, the only question remaining is whether there is evidence that he is unable to secure substantially gainful occupation as the result of these disabilities.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence indicates that the Veteran worked full-time as a kitchen staff member until July 2006, when he retired for medical reasons.  See March 2007 VA Form 21-8940; December 2007 VA Form 21-4192.  He contends that he is unable to work because of his service-connected RSD and psychiatric disability.  

Review of the record documents a finding from an examining VA psychiatrist in February 2007 that the Veteran would be "almost totally or totally disabled [even] without his Alpha-1 antitrypsin deficiency" and a finding from a VA psychologist in December 2009 that he "cannot work."  Additionally, it appears his treating anesthesiologist believes his RSD renders him unable to work.  See February 2009 VA treatment record.  

The Board acknowledges that VA physicians have determined that the Veteran's RSD does not preclude him from working.  See, e.g., December 2006 and December 2009 VA examination records.  Nonetheless, based on the aforementioned findings of unemployability, and resolving all doubt in favor of the Veteran, the Board finds TDIU is warranted.  

VA has a duty to notify and assist claimants for benefits.  The decision above grants TDIU.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

A TDIU is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


